MEMORANDUM **
Bobby Len Franklin, Robert Lee Franklin, and Donna Sue Owens appeal pro se from the district court’s judgment dismissing their appeal from the Depart*153ment of Interior Board of Land Appeals’ decision affirming the Bureau of Land Management’s denial of their application for Desert Land Entry under 42 U.S.C. § 821 et seq. Appellants also appeal the district court’s order denying their motion for relief from judgment and their motion for trial by jury. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s determination that it lacked subject matter jurisdiction, see Botsford v. Blue Cross & Blue Shield of Montana, Inc., 814 F.3d 390, 392 (9th Cir.2002), and for abuse of discretion its denial of a motion to reconsider, see Ayers v. City of Richmond, 895 F.2d 1267, 1269 (9th Cir.1990).
We affirm for the reasons set forth in the district court’s orders dated June 8, 2004 and July 30, 2004.
Appellants’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.